     Case 2:21-cv-00046-DBB Document 3 Filed 01/22/21 PageID.11 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

KRISTOPHER ROBERT KALE,
                                                    ORDER OF RECUSAL
                       Plaintiff,

v.

UTAH STATE UNIVERSITY EASTERN;                     Case No. 2:21-CV-46
GREG DART; SHARON JAMES,
                                                   District Judge Ted Stewart
                       Defendants.


        I recuse myself in this case, and ask that the appropriate assignment card equalization be

drawn by the clerk’s office.

        DATED this 22nd day of January, 2021.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge
